Citation Nr: 1444953	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  13-03 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for cold weather injuries of the feet.

2.  Whether new and material evidence was received to reopen a claim for service connection for cold weather injuries of the shoulders.

3.  Whether new and material evidence was received to reopen a claim for service connection for cold weather injuries of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to September 1953.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board video hearing concerning the issues on appeal was scheduled to be held in July 2014.  A review of the claims file reveals that the Veteran did not receive adequate notice of the July 2014 scheduled hearing.  The Veteran, through his representative (in the September 2014 informal hearing presentation) has requested that another Board video hearing be scheduled.

The Board finds that good cause has been provided as to his request to reschedule the July 2014 Board hearing.  As such, the Veteran should be afforded another opportunity to provide testimony as to the issues on appeal at a Board video hearing.  See 38 C.F.R. § 20.704(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board video hearing at the earliest available opportunity, with appropriate notification to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



